Citation Nr: 0700907	
Decision Date: 01/11/07    Archive Date: 01/24/07

DOCKET NO.  03-31 784	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for a low back disability, 
to include as secondary to service-connected residuals of a 
right foot fracture.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K.A. Kennerly, Associate Counsel






INTRODUCTION

The veteran served on active duty from September 1962 to 
December 1964.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2003 rating decision of the 
Detroit, Michigan, Regional Office (RO) of the Department of 
Veterans Affairs (VA).

The Board previously remanded this claim in July 2004 for 
additional development.

The Board notes that the veteran submitted an increased 
rating claim for his service-connected right foot disability 
in October 2004.  The RO failed to address this claim.  As 
such, it is REFERRED back to the RO for appropriate action.


FINDINGS OF FACT

1.  The competent evidence does not reveal that the veteran's 
spinal disability is the result of a disease or injury in 
service.

2.  The competent evidence does not reveal that the veteran's 
spinal disability is related to the service-connected right 
foot disability.


CONCLUSION OF LAW

The veteran's spinal disability was not incurred in or 
aggravated by active military service and is not proximately 
due to or the result of any service-connected disability.  38 
U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West Supp. 2005); 38 
C.F.R. §§ 3.102, 3.303, 3.310 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, account for evidence which it finds to be 
persuasive or unpersuasive, and provide reasons for rejecting 
any evidence favorable to the veteran.  Equal weight is not 
accorded to each piece of evidence contained in the record; 
every item of evidence does not have the same probative 
value.

The Board acknowledges that the appellant is competent to 
give evidence about what he experienced; for example, he is 
competent to report that he incurred certain injuries during 
service or that he experienced certain symptoms.  See, e.g., 
Layno v. Brown, 6 Vet. App. 465 (1994).  Competency, however, 
must be distinguished from weight and credibility, which are 
factual determinations going to the probative value of the 
evidence.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  
He is not, however, competent to diagnose any medical 
disorder or render an opinion as to the cause or etiology of 
any current disorder because he does not have the requisite 
medical knowledge or training.  See Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).

The veteran avers that his current low back disability is 
either the direct result of a disease or injury in service, 
or in the alternative, secondary to his service-connected 
right foot fracture.  After a thorough review of the 
veteran's claims folder, the Board has determined that the 
veteran's low back disability is not directly related to 
service or secondarily related to a service-connected 
disability.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  See 38 U.S.C.A. §§ 1110, 1131 (West Supp. 
2005).  Service connection may be granted for any disease 
initially diagnosed after service, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  See 38 C.F.R. § 3.303(d) 
(2005).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table).

Service connection may be established on a secondary basis 
for a disability that is proximately due to or the result of 
a service-connected disease or injury.  See 38 C.F.R. § 
3.310(a) (2006).  Establishing service connection on a 
secondary basis requires evidence sufficient to show (1) that 
a current disability exists and (2) that the current 
disability was either (a) caused by or (b) aggravated by a 
service-connected disability.  See 38 C.F.R. § 3.310(a) 
(2006); Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  

Thus, service connection on a secondary basis may be granted 
under one of two conditions.  The first is when the disorder 
is proximately due to or the result of a disorder of service 
origin.  In that case, all symptomatology resulting from the 
secondary disorder will be considered in rating the 
disability.  The second is when a service-connected 
disability aggravates a nonservice-connected disability.  In 
those cases, VA may only consider the degree of disability 
over and above the degree of disability prior to the 
aggravation.

The veteran's service medical records are negative for any 
complaints or treatment for a back disability.  In fact, the 
first record of complaint for a low back disability were 
dated in September 2000.  On that date, the veteran 
participated in a MRI of the lumbar spine at M.H. at the 
direction of E.S., M.D.  The impression was advanced 
degenerative osteoarthritis of the lumbar spine, particularly 
at the narrow L5-S1 interspace.  Anterior grade I 
spondylolisthesis of L5 on S1 was presumably secondary to 
bilateral L5 spondylolysis with compromise of bilateral 
neural foramina at this level, right greater than left, with 
asymmetrical bulging annulus fibrosis to the right at the 
narrow L5-S1.  Bulging annulus fibrosis was also noted at the 
L1-2 level with central disc protrusion as it extended 
caudally creating mild to moderate central stenosis.  There 
was minimal bulging annulus fibrosis at the L2-3, L3-4 and 
L5-S1 levels without central stenosis.

The Board notes that the veteran has both a current 
disability of the low back and is service-connected for a 
right foot fracture.  However, the evidence of record does 
not substantiate that the two conditions are related to each 
other, or that the veteran's low back disability is directly 
related to service.  

In support of his claim, the veteran submitted a letter from 
his physician, V.R.P., M.D., dated in March 2001, which 
stated the veteran had been treated for chronic, persistent 
low back pain related to severe degenerative disc disease at 
L5-S1 with spondylolisthesis at that level.  It was noted 
that this was a problem that would likely remain chronic for 
the remainder of the veteran's life and could possibly be 
dealt with from an operative intervention in the way of 
lumbar spinal fusion.  "It undoubtedly imparts him some 
degree of disability related to his back at the present 
time."  See  letter dated March 12, 2001.  

In July 2002, the veteran submitted a letter from K.D., D.O.  
It was noted that the veteran had been treated for right foot 
pain.  Dr. D. then stated that the veteran's chronic 
discomfort in his right foot had also possibly exacerbated 
some pain in his back.

In April 2003, K.D., D.O. submitted a second letter on the 
veteran's behalf.  He stated that he had reviewed the 
veteran's chart.  It was Dr. D.'s opinion that there was an 
increased incidence of knee, hip and back disorders in 
individuals with chronic foot abnormalities, and especially 
in those that have abnormal gaits.  Therefore, the veteran 
was noted to be in a category of patients who have increased 
incidence of problems with their backs with related foot 
disorders.

The opinions submitted by the veteran from his physicians do 
not provide any reasons and bases for their opinions.  The 
Board observes that the United States Court of Appeals for 
Veterans Claims (Court) has held that medical opinions, which 
are speculative, general or inconclusive in nature, cannot 
support a claim.  See Obert v. Brown, 5 Vet. App. 30, 33 
(1993); Beausoleil v. Brown, 8 Vet. App. 459, 462 (1996); 
Libertine v. Brown, 9 Vet. App. 521, 523 (1996).  
Additionally, there was no indication in the record that the 
veteran's physicians had reviewed his entire claims folder.  
The April 2003 letter only indicates that the veteran's 
"chart" was reviewed, not his medical history of record.  
In Black v. Brown, 5 Vet. App. 177, 180 (1993), the Court 
stated that the Board may discount medical opinions that 
amount to general conclusions based on history furnished by 
the veteran and that are unsupported by the clinical 
evidence.

In October 2004, a letter from the H.L.F.C. noted that the 
veteran's right foot x-rays were reviewed and he demonstrated 
severe pes cavus with severe degenerative arthritis of the 
talo-navicular and calcaneo-cuboid joints.  It was noted that 
these deformities made ambulation painful and difficult, and 
that back pain resulted from such antalgic gait.  There is a 
distinction to be made.  While the Board acknowledges that 
the veteran experiences the side-effect of pain in his back 
from his service-connected right foot disability, the right 
foot disability was not the cause of his back disability.  
The veteran is already compensated for his right foot 
disability, and as such, this includes his pain upon 
ambulation.  

The remaining evidence of record does not support the 
veteran's claim.  The Board notes that the veteran has 
already tried to obtain retirement compensation from the U.S. 
Railroad Retirement Board (USRRB) for his back problems.  
Specifically, a letter dated in June 2001, from C.P., D.O. to 
the USRRB, was submitted regarding the veteran's low back 
pain.  The letter included the results of an examination of 
the veteran, concluding that the veteran had spondylosis as 
well as spondylolisthesis with accompanying back pain.  

The veteran submitted a letter dated in September 2001, from 
L.K.S., M.D. to the USRRB, Disability Benefits Division.  Dr. 
S. noted that the veteran was first seen in April 2000 with 
complaints of back pain.  The veteran reported long-standing 
problems with his back for many years and reported that 
roughly 30 years ago he had sustained a work-related injury.  
Dr. S. also disagreed with the Railroad Retirement Notice 
that the veteran should be able to frequently climb stairs, 
stoop and lift up to 25 pounds, due to his back problems.

The veteran also submitted a private evaluation of his back 
disabilities, performed by I.M.E., Inc. in April 2003.  The 
examiner noted the veteran was considered disabled by the 
Railroad Retirement Board in 2001.  The veteran reported that 
his back problem had been symptomatic for at least the prior 
15 years.  He worked for the railroad during that time and 
stated that he had a number of back injuries that went back 
25 or 30 years.  Records were not available for those time 
and the veteran did not recall the specifics.

After a thorough examination, the examiner noted that the 
great majority of the veteran's back pain was from his 
spondylolisthesis, adjacent spondylolysis and spondylitis.  
The examiner concluded that there was no doubt that abnormal 
gait and favoring of the right foot over a period of many 
years could create some abnormal forces on the back, however, 
the majority of the veteran's back complaints were attributed 
to the nature of his work, his back traumas and the fact that 
he had spondylolisthesis and spondylolysis for which the 
right foot problem had little or no effect.  The examiner did 
not believe the veteran had true impairment from his foot 
injury as it related to his back.  

To assist in the determination of the etiology of the 
veteran's back pain, VA ordered two examinations.

At the February 2003 VA examination, the veteran noted that 
he felt lower back pain more or less all the time and the 
intensity varied during the day.  Bending and lifting was 
painful and his activities of daily living were limited.  The 
veteran was diagnosed with degenerative disc disease as well 
as Grade 1 spondylolisthesis at the L5-S1 level.  The 
examiner opined that the veteran's lower back disability was 
not likely related to his service-connected right foot 
fracture.

At the April 2005 VA examination, the veteran complained of a 
gradual onset of low back pain.  He was not seen for this 
condition while on active duty and has had no surgical 
interventions on his lower back.  He complained of continuous 
pain in his lower back.  Five view x-rays of the lumbosacral 
spine showed multilevel degenerative changes.  Abnormal nerve 
conduction studies showed diminished response of the left 
peroneal nerve conduction, which may suggest previous 
involvement from old lumbar radiculopathy.  The examiner 
concluded that the veteran's lumbar spine condition was not 
likely related to his right foot disability.  The veteran's 
right foot disability also did not likely aggravate his 
lumbar spine condition.  There was no medical evidence to 
support a claim that a foot disability or altered gait 
mechanics that may be caused by such a foot disorder can 
result in causation of, or aggravation of, degenerative 
changes of the lumbar spine.  Additionally, the veteran 
stated that the onset of his lumbar spine disorder was 
approximately 1971 during a medical examination for the 
Railroad Retirement Board.

The Board is free to favor one medical opinion over another, 
provided it offers an adequate basis for doing so.  See Evans 
v. West, 12 Vet. App. 22, 30 (1998); Owens v. Brown, 7 Vet. 
App. 429, 433 (1995).  Though the veteran has submitted 
private medical treatment records to provide a nexus between 
his current low back disability and his service-connected 
right foot fracture, the Board finds that the two VA 
examinations as well as the private examination submitted by 
the veteran are most persuasive.  These three examinations 
involved a thorough review of the veteran's claims folder, 
and provided solid and supported diagnoses and reasons for 
why the veteran's low back disability was not related to his 
right foot disability.  A persuasive nexus opinion supporting 
the veteran's contention has not been submitted.  

The Board notes that the veteran himself claims that his low 
back disabilities are related to his service-connected right 
foot fracture.  However, there is no indication in the record 
that the appellant is a physician.  Therefore, as a layperson 
he is not competent to provide evidence that requires medical 
knowledge because he lacks the requisite professional medical 
training, certification and expertise to present opinions 
regarding diagnosis and etiology.  See Espiritu supra.

The veteran's credibility is further questioned by the fact 
that he has complained on multiple occasions that his low 
back disabilities are due to the work he performed on the 
railroad.  Now that he is retired, he is claiming that his 
back problems are related to his service-connected right 
foot.  Credibility is an adjudicative, not a medical 
determination.  The Board has "the authority to discount the 
weight and probity of evidence in the light of its own 
inherent characteristics and its relationship to other items 
of evidence."  See Madden v. Brown, 125 F.3d 1477, 1481 
(Fed. Cir. 1997).  In this case, the "inherent 
characteristics" of the appellant's statements are 
inconsistency.  

As the preponderance of the evidence is against the veteran's 
claim, the benefit-of-the-doubt rule does not apply, and the 
veteran's claim must be denied.  See 38 U.S.C.A §5107 (West 
Supp. 2005).

Duties to Notify and Assist

With respect to the veteran's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 
(2006). 

Prior to and following the adjudication of the claim, letters 
dated in June 2002, April 2004, July 2004, October 2004 and 
July 2005 fully satisfied the duty to notify provisions.  See 
38 U.S.C.A. § 5103(a) (West Supp. 2005); 38 C.F.R. § 
3.159(b)(1) (2006); Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  The veteran was aware that it was ultimately his 
responsibility to give VA any evidence pertaining to the 
claim.  The letters informed him to provide any relevant 
evidence in his possession.  See Pelegrini v. Principi, 18 
Vet. App. 112, 120-21 (2004) (Pelegrini II). 

As the Board concludes that service connection is not 
warranted, any questions as to the appropriate disability 
rating or effective date to be assigned are moot, and no 
additional VCAA notice is needed.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

The veteran's service medical records, VA medical treatment 
records, and identified private medical records have been 
obtained, to the extent available.  See 38 U.S.C.A. § 5103A 
(West Supp. 2005); 38 C.F.R. § 3.159 (2006).  There is no 
indication in the record that any additional evidence, 
relevant to the issues decided herein, is available and not 
part of the claims file.  The veteran was also accorded VA 
examinations in February 2003 and April 2005.  See 38 C.F.R. 
§ 3.159(c)(4) (2006).  The VA examination reports are 
thorough and supported by VA outpatient treatment records.  
The examinations in this case are adequate upon which to base 
a decision.

Additionally, the veteran stated that he had applied to the 
USRRB to obtain disability for his low back disabilities and 
that he had applied to the Social Security Administration 
(SSA) for benefits.  The RO requested the veteran's medical 
records from the USRRB in October 2004.  In a letter dated in 
November 2004, the USRRB informed VA that it could not 
release records to any entity other than the veteran.  VA 
then issued the veteran a letter in July 2005 requesting that 
he submit these records as soon as possible.  VA received 
three pages of evidence from the veteran's representative in 
September 2005, apparently relating to the U.S. Railroad.  
These records were not probative to the veteran's claim.  The 
Board notes that the duty to assist is not always a one-way 
street.  If the veteran wants help, he cannot passively wait 
for it in those circumstances where he may or should have 
information that is essential in obtaining the putative 
evidence.  See Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).  As the veteran submitted no additional evidence, the 
Board has made a determination upon the evidence of record.  

VA also requested any medical records associated with a claim 
for disability payments from SSA.  In a response dated in 
July 2005, SSA responded that the veteran had not ever 
applied for benefits.  For these reasons, the Board concludes 
that the VA's duty to assist the veteran obtain records has 
been satisfied.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, No. 05-7157 (Fed. Cir. 
Apr. 5, 2006). 


ORDER


Entitlement to service connection for a low back disability, 
to include as secondary to service-connected residuals of a 
right foot fracture, is denied.




____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


